Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 depends on now cancelled claim 18.  For purpose of examination, the examiner regards the claim depends on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3-4, 7, 11-15, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUN et al. (US 2016/0197999 A1), hereinafter CHUN.
Regarding claim 1, CHUN discloses a method, comprising: 
receiving, from each mobile device of a plurality of mobile devices (a plurality of sensors 101-105, see figure 1), control data indicative of at least one anomaly detected in a time series of measurement values of a physical observable monitored by a sensor of the respective mobile device (determined whether the new sensor data is within an 
determining, based on a comparison of anomalies indicated by the control data from the plurality of mobile devices, an assignment of the plurality of mobile devices into at least one location sensing group (determined whether the new sensor data is within an allowable deviation from the data pattern of the representative sensor in step 711., see ¶ 0075, 0100), and 
implementing group sensor reporting in accordance with the at least one location sensing group (the sensor information processing device 100 may group the sensor data provided in the received sensor information according to the type of sensor, the position of sensor, or a pattern of the sensor data. Further, the sensor information processing device 100 may determine any one sensor from among the plurality of sensors as a representative sensor, and may not receive sensor information from the remaining sensors and only receive sensor information from the representative sensor, see ¶ 0039, 0045, 0055). 

Regarding claim 3, CHUN discloses the control data is indicative of at least one of: a portion of the time series of measurement values comprising the at least one anomaly, and a location information of the respective mobile device at the time of occurrence of the at least one anomaly (the electronic device may include at … GPS. (see 0032); the sensor-related information may include information on a type of the sensor, a position of the sensor, a power type of the sensor, an output of a signal for transmitting the sensor information, etc, see ¶ 0036). 

Regarding claim 4, CHUN discloses the physical observable is selected from the group comprising: acceleration; position; rotation; sound pressure; temperature; pressure; luminescence (in the present disclosure, for convenience of description, the type of sensor is assumed to be one among a temperature sensor, a humidity sensor, an irradiance sensor, a motion sensor, a dust sensor, a smell sensor, and a sound sensor. In the present disclosure, an electronic device may have both sensor and communication functions included therein, see ¶ 0032).

Regarding claim 7, CHUN discloses verifying the determined assignment based on reference control data not originating from the sensors of the plurality of mobile devices (the sensor information processing device 100 may group the sensor data provided in the received sensor information according to the type of sensor, the position of sensor, or a pattern of the sensor data. Further, the sensor information processing device 100 may determine any one sensor from among the plurality of sensors as a representative sensor, and may not receive sensor information from the remaining sensors and only receive sensor information from the representative sensor, see ¶ 0039). 

Regarding claim 11, CHUN discloses a method of operating a mobile device, comprising: 
receiving, from a network node of a network (sensor information processing device figures 1 and 9), downlink control data comprising at least one parameter of a detector model (the sensor information processing device may 
detecting, based on the detector model configured in accordance with the at least one parameter, at least one anomaly in a time series of measurement values of a physical observable monitored by a sensor of the mobile device (sensor provided in the electronic device is not a representative sensor, new sensor data is collected in step 709, and it is determined whether the new sensor data is within an allowable deviation from the data pattern of the representative sensor in step 711. As a result of the determination, when the new data is within the allowable deviation from the data pattern of the representative sensor, it is not necessary to again determine the representative sensor, and thus steps 709 to 711 are repeated, see ¶ 0075), and 
transmitting, to the network node, control data indicative of the at least one anomaly (when new sensor data exceeding the allowable deviation from the data pattern of the representative sensor is collected, it is necessary for the sensor information processing device to again determine the representative sensor and thus a request for re-examining the pattern is transmitted in step 713, see ¶ 0076). 

Regarding claim 12, CHUN discloses implementing group sensor reporting in accordance with at least one location sensing group set-up in accordance with the control data (the sensor information processing device groups the acquired sensor information according to the type of sensor, see ¶ 0055). 

Regarding claim 13, CHUN discloses selecting between a periodic report and an aperiodic report for said transmitting of the control data depending on a significance of recognition of the at least one anomaly (the dormant state-related information may include information on instructions for turning sensors off for a predetermined time, the operation of the sensors other than the representative sensor among relevant sensors or not transmitting the sensor data, or not transmitting the sensor data until a pattern different from the pattern of the representative sensor is obtained, see ¶ 0063). 

Regarding claim 14, CHUN discloses aggregating a plurality of anomalies into a message of the control data in accordance with a periodic reporting schedule (the dormant state-related information may include information on instructions for turning sensors off for a predetermined time, the operation of the sensors other than the representative sensor among relevant sensors or not transmitting the sensor data, or not transmitting the sensor data until a pattern different from the pattern of the representative sensor is obtained, see ¶ 0063). 

Regarding claim 15, CHUN discloses a mobile device (electronic device, see figure 10), comprising 
a sensor; and a processor adapted to receive, from a network node of a network, downlink control data comprising at least one parameter of a detector model, 
detect, based on the detector model configured in accordance with the at least one parameter, at least one anomaly in a time series of measurement values of a physical observable monitored by the sensor of the mobile device (sensor provided in 
transmit, to the network node, control data indicative of the at least one anomaly (when new sensor data exceeding the allowable deviation from the data pattern of the representative sensor is collected, it is necessary for the sensor information processing device to again determine the representative sensor and thus a request for re-examining the pattern is transmitted in step 713, see ¶ 0076). 

Regarding claim 23, CHUN discloses verifying the determined assignment based on reference control data not originating from the sensors of the plurality of mobile devices (the sensor information processing device 100 may group the sensor data provided in the received sensor information according to the type of sensor, the position of sensor, or a pattern of the sensor data. Further, the sensor information processing device 100 may determine any one sensor from among the plurality of sensors as a representative sensor, and may not receive sensor information from the remaining sensors and only receive sensor information from the representative sensor, see ¶ 0039). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of PANDEY et al. (US 2012/0197898), hereinafter PANDEY.
Regarding claims 2, 20 CHUN fails to disclose the control data is indicative of at least one of: a timestamp of the at least one anomaly, and a label associated with the at least one anomaly, the label being identified in accordance with a respective detector model used by the respective mobile device of the plurality of mobile devices for detecting the anomalies in the time series of measurement values. 
In the same field of endeavor, PANDEY discloses a method includes, from an indexer in a sensor network, accessing a set of sensor data that includes sensor data aggregated together from sensors in the sensor network, one or more time stamps for the sensor data, and metadata for the sensor data identifying one or more pre-determined attributes of the sensor data (see ¶ 0014, 0065, 0066)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate PANDEY’s teaching of time stamping for sensor data in the network/system taught by CHUN in order to provide useful metadata for the subscribers or users –thus appropriate action can be implemented. 

Claims 5-6, 8-10, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of KOHLENBERG et al. (US 2017/0184416 A1), hereinafter KOHLENBERG.
Regarding claims 5-6, 8, 21-22, 24, CHUN fails to discloses comparing the anomalies of the plurality of mobile devices based on a correlation model, wherein at least one parameter of the correlation model is configured by a machine learning technique, wherein the machine learning technique operates based on the time series of measurement values, wherein the machine learning technique further operates based on the reference control data. 
	In the same field of endeavor, KOHLENBERG discloses a compute device 102 serving a plurality of local/remote sensors 120, 130 includes the sensor management module 206, which further includes a sensor verification module 210 configured to verify the sensor data obtained from the sensor 120, 130 in question. For example, if a particular sensor 120, 130 produces an unexpected reading that is not observed in correlated sensor data (e.g., even at an expected lesser magnitude), the sensor management module 206 is configured to verify whether the sensor data is accurate rather than simply discarding the sensor data as in typical compute systems. To do so, the sensor verification module 210 may utilize one or more of the verification rules 224. The verification rules 224 define rules, methods, and/or other data usable by the compute device 102 to verify whether a sensor 120, 130 is malfunctioning. For example, the verification rules 224 may define a different type of analysis to perform on the sensor data (e.g., increase the measurement frequency, increase the sensing 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KOHLENBERG’s teaching of machine learning algorithm in network/system taught CHUN in order to provides the sensor information processing device 100 with ability to lean and make better accuracy and efficiency decisions based on new incoming data. 

Regarding claims 9 and 10, CHUN fails to disclose receiving, from at least one mobile device of the plurality of mobile devices, uplink training control data indicative of the time series of measurement values, based on the uplink training control data: configuring at least one parameter of the respective detector model used by the at least one mobile device of the plurality of mobile devices for detecting the anomalies, and transmitting, to the at least one mobile device of the plurality of mobile devices, downlink control data comprising at least one parameter of the respective detector model or wherein configuring the at least one parameter of the respective detector model comprises: training a respective detector model used by the at least one mobile device of the plurality of mobile devices for detecting the anomalies.
In the same field of endeavor, KOHLENBERG discloses the sensor correlation determination module 204 is configured to monitor and analyze the sensor data produced by the sensors 120, 130 for some time during a training period (e.g., during an initialization phase of the system 100) (see ¶ 0025); the sensors 120, 130 may be initialized upon every power up of the compute device 102 or initialized only during a training period as discussed below. If the sensors 120, 130 are to be initialized, the method 300 advances to block 304 in which the compute device 102 verifies the operation of each sensor 120, 130 of the system 100 (see ¶ 0029); and the compute device 102 monitors sensor data correlations during a training period of a machine learning algorithm (see ¶ 0031).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KOHLENBERG’s CHUN in order to ensure each sensor is operating correctly before deploying. 

Conclusion
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412